—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered July 8, 1998, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Assuming arguendo that defendant attorney committed legal malpractice by advising plaintiff to invoke her Fifth Amendment right to remain silent, the record demonstrates that such malpractice was not a proximate cause of plaintiff’s harm and, accordingly, that plaintiff, herself an attorney, may not recover for it. It is manifest from the record that the plaintiff in the underlying civil securities fraud action would have pressed the allegedly injurious legal claims against plaintiff herein based on documentary proof obtained through discovery even if plaintiff herein had not invoked her Fifth Amendment right at her deposition (see, Levine v Lacher & Lovell-Taylor, 256 AD2d 147, 149). Concur — Williams, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.